Citation Nr: 1821750	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to May 17, 2016, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1989 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Originally, this matter came to the Board on appeal from a rating decision dated January 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Adjudication of this claim entails an extensive history.  Pertinent to the instant action, the Veteran appealed the Board's August 2015 decision denying an increased rating for her service-connected cervical spine disability to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2016 Order, the Court vacated the Board's August 2015 decision pursuant to the terms of a Joint Motion for Remand (JMR), finding that while the Board discussed functional loss due to pain and motion in its August 2015 decision, it failed to discuss the degree of functional loss during flare-ups as a result of pain or at what point in the range of motion pain limits functional loss during flare-ups, rendering the Board's August 2015 statement of reasons and bases inadequate.  See Order No. 15-3541 dated February 26, 2016; JMR dated February 25, 2016 at pgs. 2-4.  Pursuant to the Court's February 2016 Order, the Board remanded the claim in March 2016.  While on remand, the RO, in a June 2016 rating decision, increased the Veteran's disability rating to 30 percent effective May 17, 2016.  However, the issue remained in appellate status because the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further remand in September 2016 was required for additional range of motion testing consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

In an April 2017 decision, the Board denied entitlement to a disability rating in excess of 20 percent prior to May 17, 2016, and also denied a rating in excess of 30 percent thereafter for the Veteran's service-connected cervical spine disability, but granted entitlement to an increased rating of 30 percent for peripheral neuropathy of the left upper extremity effective May 17, 2016.  The Veteran appealed to the Court, and in December 2017, the parties filed a JMR, which concludes that the medical examinations relied upon by the Board in its decision denying an increased rating for the cervical spine disability were inadequate, and that the Board had failed to ensure that VA complied with the terms of the February 2016 JMR.  The JMR specifically excluded the portion of the Board's decision granting entitlement to an increased rating of 30 percent for left upper extremity peripheral neuropathy.  Additionally, the JMR sought to withdraw the Veteran's appeal as to issues of entitlement to an evaluation in excess of 30 percent for a cervical spine disability for the period beginning May 17, 2016, and an evaluation in excess of 30 percent for peripheral neuropathy of the left upper extremity.  The Court issued an Order dated January 5, 2018 granting the motion for partial remand, and dismissing the remaining issues.  As such, the issues dismissed by the Court are no longer in appellate status.

Pursuant to the January 2018 Court Order, the Board now remands for further development the claim for entitlement to a disability rating in excess of 20 percent prior to May 17, 2016 for a cervical spine disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2017 JMR and associated Court Order reflect that the Board erred in its April 2017 decision denying an increased disability rating for the Veteran's cervical spine disability for the period prior to May 17, 2016 because it relied upon November 2008, May 2010, and August 2012 VA examination reports, none of which adequately discussed the Veteran's limitation of motion during flare-ups, or estimated functional impairment experienced during flare-ups as required by the Court's holding in Mitchell v. Shinseki, 25 Vet. App. 32, 43-33 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A claimant may be entitled to a higher disability evaluation than that supported by mechanical application of the relevant diagnostic codes where there is evidence that his disability causes functional loss, and when a VA examination fails to take into account the factors listed in these regulations, it is inadequate for adjudicative purposes.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45 (2017).  Specifically, the examiner "must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be 'portrayed' in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca, supra.

The JMR also acknowledges that the Board failed to ensure that VA complied with the terms of the February 2016 JMR, and failed to provide an adequate statement of reasons and bases for its April 2017 decision, which, alone, warrants remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers, and associate the records with the claims file.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Then, obtain an addendum medical opinion from the VA examiner who conducted the December 2016 VA examination, or a suitable substitute.  The entire claims file must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For the period on appeal prior to May 17, 2016, the examiner is asked to:

Estimate in degrees any functional loss resulting from flare-ups or repetitive use.  In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017).

A complete rationale should be provided.

3.  After completion of the above and compliance with the requested action has been ensured by the AOJ, and after undertaking any other appropriate development, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




